DETAILED ACTION
This final office action is in response to claims 04/07/2021.
Claims 1 and 14 have been amended. Claims 1, 3-19, and 21-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 14-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mavrody (US 2014/0289668) in view of Ballesteros (US 2016/0179337) in view of Missig (US 2014/0218372) in view of Oishi (US 2014/0285439) in further view of Conzola (US 2015/0205426).
Regarding Independent Claim 1,
Mavrody teaches a mobile device, comprising:
a touchscreen ([0009]: “an electronic device is provided comprising a touchscreen display”);
a first programmable scan zone ([0040]: Active touchscreen region 26) disposed over a first portion of the touchscreen ([0040], Fig. 1: Active touchscreen region 26 covers a rectangular area centered on the touchscreen), wherein the first programmable scan zone is operable on the touchscreen to receive a first input at a first instance in time ([0009]: A primary touchscreen display area capable of processing a first set of touch-based inputs from a user of the electronic device), wherein the first programmable scan zone is disposed in an interactive rendering on the first portion of the touchscreen over a presentation related to a running application ([0041], [0045], [0058]-[0059]: In response to touch-based inputs that may be defined by the user, gestural software 30 functions to modify the output content 50 in response to the location of the input gesture on the touchscreen layer. A gesture may be used to access an options menu), wherein at least one of a size, a dimension, a contour, a shape, and a location of a first area of the first portion of the touchscreen are adjustable ([0055]-[0056], The user can personalize the virtual bezel 24 area, using touch-based inputs defining a boundary for the virtual bezel 24 area. By changing the size of virtual bezel area 24, the size of active touchscreen region 26 is modified), and wherein, in ([0041], [0045], [0058]-[0059]: In response to touch-based inputs that may be defined by the user, gestural software 30 functions to modify the output content 50 in response to the location of the input gesture on the touchscreen layer. A gesture may be used to access an options menu).
	Mavrody does not teach:
and at least one configurable virtual trigger icon disposed over a second portion of the touchscreen, wherein the second portion comprises a second area smaller than the first area of the first portion, wherein a first configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for an activation of the first programmable scan zone for a predetermined time interval and a second configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for a deactivation of the first programmable scan zone, wherein the at least one configurable virtual trigger icon is overlaid over the first application active on the touchscreen, wherein the at least one configurable virtual trigger icon is configured for receiving a second input at a second instance in time, wherein the at least one configurable virtual trigger icon is configured for executing a second application of the mobile device in response to receiving the second input, wherein the second application triggers an action, wherein the second application is executed based on at least one of a user configured selection or a first user configured context, and wherein the action related to the second application of the mobile device is triggered while the first application is being used on the touchscreen of the mobile device.

at least one configurable virtual trigger icon disposed over a second portion of the touchscreen (Fig. 2: Trigger icon 175 is displayed over a portion of the touchscreen), wherein the second portion comprises a second area smaller than the first area of the first portion (Fig. 2: Trigger icon 175 occupies a smaller portion of the display screen than the general display area 150 and the docking area 185), wherein the at least one configurable virtual trigger icon is overlaid over the first application active on the touchscreen ([0023], [0037], Fig. 2: Trigger icon 175 is displayed over the information on the screen. The information on the screen may be an active application), wherein the at least one configurable virtual trigger icon is configured for receiving a second input at a second instance in time ([0023]: “the floating trigger icon 175 may be selected by a user to configure an action”), wherein the at least one configurable virtual trigger icon is configured for executing a second application of the mobile device in response to receiving the second input, wherein the second application triggers an action, wherein the second application is executed based on at least one of a user configured selection or a first user configured context ([0062]: “the operator may be able to program different unique functions associated with different fingers detected on the soft trigger 175 to enable specific functions/modes of the device 100”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mavrody and Ballesteros so that a virtual trigger icon overlaid on top of a touch screen display receives an input to activate a ([0037]).
One of ordinary skill in the art would be motivated to do so in order to easily activate various features of the device by using user defined touch gestures on a virtual icon (Ballesteros [0008]).
	Mavrody and Ballesteros do not teach:
wherein a first configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for an activation of the first programmable scan zone for a predetermined time interval and a second configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for a deactivation of the first programmable scan zone, and wherein the action related to the second application of the mobile device is triggered while the first application is being used on the touchscreen of the mobile device.  
However, Missig teaches activating a trigger icon, while an application is running on the mobile device, to execute a second application ([0139], Figs. 4A-4E: A user provides a gesture on the touch screen to activate a second application (digital assistant) while a first application (email program) is running).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mavrody and Ballesteros with Missig so that the action related to the second application of the mobile device is triggered while the first application is being used on the touchscreen of the mobile device.
(Missig [0068]).
Mavrody, Ballesteros, and Missig do not teach:
wherein a first configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for an activation of the first programmable scan zone for a predetermined time interval and a second configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for a deactivation of the first programmable scan zone
However, Oishi teaches:
wherein a first configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for an activation of the first programmable scan zone ([0197], Fig. 28: An enable button is used to disable non-key display portion 32) and a second configurable virtual trigger icon of the at least one configurable virtual trigger icon is operable for a deactivation of the first programmable scan zone ([0197], Fig. 28: A disable button is used to disable non-key display portion 32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mavrody, Ballesteros, and Missig with Oishi so that first and second configurable virtual trigger icons are used for the activation and deactivation of the programmable scan zones.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing areas of the touch screen to be toggled using a single input.

	However, Conzola teaches an activation of the first programmable scan zone for a predetermined time interval ([0032]: An ability to control designated active and inactive areas on a display is provided by a timer function. The timer function may set a designated area to be touch-active at certain times).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mavrody, Ballesteros, Missig, and Oishi with Conzola so that the first programmable scan zone is activated for a predetermined time interval.
	One of ordinary skill in the art would be motivated to do so in order to temporarily designate a portion of a touchscreen as active or inactive (Conzola [0016]).

Regarding Dependent Claim 3,
Mavrody, Ballesteros, Missig, Oishi, and Conzola teach the mobile device as described in Claim 1. Ballesteros teaches overlaying a virtual trigger icon on a touchscreen display ([0023]: the floating trigger icon 175 may overlay at least a portion of the information 150 on the touch screen 112). Missig teaches activating a virtual trigger icon while an application is running on the device ([0139], Figs. 4A-4E: a user provides a gesture on the touch screen to activate a second application (digital assistant) while a first application (email program) is running).


Mavrody, Ballesteros, Missig, Oishi, and Conzola teach the mobile device as described in Claim 1. Ballesteros further teaches wherein the second application is configured for collecting graphical data, and wherein the graphical data comprises at least one of a barcode or an image ([0026]: the portable electronic device 100 is capable of scanning barcode symbols from a physical object).

Regarding Dependent Claim 5,
Mavrody, Ballesteros, Missig, Oishi, and Conzola teach the mobile device as described in Claim 1. Ballesteros further teaches wherein the second application is configured for collecting electromagnetic data from at least one of a radio frequency identification (RFID) tag or a near field communication (NFC) tag ([0026]: “reading engine 102 may…capture information from an RFID tag”).

Regarding Dependent Claim 6,
Mavrody, Ballesteros, Missig, Oishi, and Conzola teach the mobile device as described in Claim 1. Missig further teaches wherein the second application is configured for collecting sonic data comprises at least one of from at least one of an audio input or an input related to a voice-recognition application ([0079]: “the digital assistant client module 264 is capable of accepting voice input”).  



Mavrody, Ballesteros, Missig, Oishi, and Conzola teach the mobile device as described in Claim 1. Ballesteros further teaches wherein at least the second input comprises a gesture applied haptically ([0024]: a press and hold gesture may be applied to trigger icon 175).  

Regarding Dependent Claim 8,
Mavrody, Ballesteros, Missig, Oishi, and Conzola teach the mobile device as described in Claim 7. Ballesteros further teaches wherein the gesture applied haptically comprises at least one of a long-press or a long-press with a swipe ([0024]: a press and hold gesture may be applied to trigger icon 175).  

Regarding Dependent Claim 9,
Mavrody, Ballesteros, Missig, Oishi, and Conzola teach the mobile device as described in Claim 1. Mavrody further teaches of the first portion of the touchscreen is adjusted based on haptic inputs to the touchscreen ([0055]-[0056], the user can personalize the virtual bezel 24 area, using touch-based inputs defining a boundary for the virtual bezel 24 area).  

Regarding Independent Claim 14,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 15,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 9 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 10 therefore it is rejected using the same rationale.

Regarding Dependent Claim 21,
This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 22,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mavrody (US 2014/0289668) in view of Ballesteros (US 2016/0179337) in view of Missig (US 2014/0218372)  in view of Oishi (US 2014/0285439) in view of Conzola (US 2015/0205426) in further view of St. Clair (US 2014/0033136). 
Regarding Dependent Claim 10,
([0040]: Virtual bezel 24) disposed over a third portion of the touchscreen, wherein the third portion comprises a third area larger than the second area of the second portion (Fig. 1: Active bezel 24 covers a portion of the viewing area 22), wherein operable on the touchscreen for receiving a third input, wherein the third portion is operable for executing a function of the mobile device in response to the received third input ([0058]: “the second set of touch-based inputs may comprise…(i) a swipe to the left for "go back;"…and, (vi) a downward swipe to zoom in or an upward swipe to zoom out”), and wherein the function is executed based on a second user programmed context ([0059]: “the user of the electronic device 10 may have an option to add one or more new touch-based inputs to…the second set of touch-based inputs”).  
	Mavrody, Ballesteros, Missig, Oishi, and Conzola do not teach executing a third application in response to a third input.
	However, St. Clair teaches launching applications in response to entering custom touch gestures recorded by the user ([0023]: A user can launch a camera application based on a custom touch gesture).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mavrody, Ballesteros, Missig, Oishi, and Conzola with St. Clair so that a third application is executed in response to a third input.
	One of ordinary skill in the art would be motivated to do so in order to activate an application when a distinct area on the touch screen receives a touch gesture (St. Clair [0012]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mavrody (US 2014/0289668) in view of Ballesteros (US 2016/0179337) in view of Missig (US 2014/0218372) in view of Oishi (US 2014/0285439) in view of in view of Conzola (US 2015/0205426) in view of St. Clair (US 2014/0033136) in further view of Kim (US 2014/0189551). 
Regarding Dependent Claim 11,
Mavrody, Ballesteros, Missig, Oishi, Conzola, and St. Clair teach the mobile device as described in Claim 10, but do not teach wherein based on an activation input, the first programmable scan zone or the second programmable scan zone is selectively activated or deactivated.
However, Kim teaches classifying separate regions on a touch screen device as active or inactive regions ([0151], Fig. 7: Touchscreen is classified into an active region 301 and an inactive region 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mavrody, Ballesteros, Missig, Oishi, Conzola, and St. Clair with Kim so that at least one programmable scan zone is selectively activated or deactivated.
	One of ordinary skill in the art would be motivated to do so in order to disable inputs to a region of the touch screen (Kim [0151]).

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 11 therefore it is rejected using the same rationale.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mavrody (US 2014/0289668) in view of Ballesteros (US 2016/0179337) in view of Missig (US 2014/0218372) in view of Oishi (US 2014/0285439) in view of Conzola (US 2015/0205426) in further view of Chaudhri (US 2014/0165006). 
Regarding Dependent Claim 12,
Mavrody, Ballesteros, Missig, Oishi, Conzola teach the mobile device as described in Claim 1, but do not teach wherein the first programmable scan zone comprises an interactive zone-page.  
	However, Chaudhri teaches the display screen comprises an interactive zone-page ([0230]: “the device maintains a plurality of pages of selectable user interface objects while the device is in a normal operation mode”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mavrody, Ballesteros, Missig, Oishi, Conzola with Chaudhri so that the first programmable scan zone comprises an interactive zone-page.
One of ordinary skill in the art would be motivated to do so in order to display information in an organized manner (Chaudhri [0007]).

Regarding Dependent Claim 13,
Mavrody, Ballesteros, Missig, Oishi, Conzola, and Chaudhri teach the mobile device as described in Claim 12. Chaudhri further teaches wherein the interactive zone-page comprises at ([0051], Figs. 5QQQ-5VVV: a folder display within the first page comprises a plurality of sub-zones and sub-pages).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176